974 So. 2d 505 (2008)
Michael A. ANDERSON, Petitioner,
v.
FLORIDA PAROLE COMMISSION and Florida Department of Corrections, Respondents.
No. 1D07-4893.
District Court of Appeal of Florida, First District.
January 31, 2008.
Michael A. Anderson, pro se, Petitioner.
Kim M. Fluharty, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission; Kathleen Von Hoene, General Counsel; Beverly Brewster, Assistant General Counsel, and Monica Ryan, Assistant General Counsel, Florida Department of Corrections, Tallahassee, for Respondents.
PER CURIAM.
The circuit court issued its order on petitioner's petition for writ of mandamus without affording adequate time for petitioner to file a reply to the Department of Corrections' response. The circuit court received petitioner's reply after the final order disposing of the mandamus petition had been entered. Accordingly, the petition for writ of certiorari is granted, and the order of the circuit court is quashed. Bard v. Wolson, 687 So. 2d 254 (Fla. 1st DCA 1996). The cause is remanded to the circuit court to dispose of the mandamus petition after review of that petition, the responses, and the timely replies.
PETITION GRANTED.
WEBSTER, BENTON, and POLSTON, JJ., concur.